IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00239-CV

ADAM M. BOROWSKI, M.D.,
BRIAN BULL, M.D. AND
HILLCREST FAMILY HEALTH CENTER,
                                                            Appellants
v.

KAREN AYERS, INDIVIDUALLY AND
AS REPRESENTATIVE OF THE ESTATE
OF DARYL LYNN AYERS, DECEASED,
AND ETHAN AYERS,
                                                            Appellees



                           From the 414th District Court
                             McLennan County, Texas
                            Trial Court No. 2012-3325-5


                                       ORDER


       The petitions for permission to appeal interlocutory order are granted. See TEX. R.

APP. P. 28.3(k).

                                             PER CURIAM
Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed September 24, 2015
Do not publish




Borowski v. Ayers                           Page 2